 1 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
     ROBERT K. SHELQUIST
 2 REBECCA A. PETERSON (241858)
 3 100 Washington Avenue South, Suite 2200
     Minneapolis, MN 55401
 4 Telephone: (612) 339-6900
     Facsimile: (612) 339-0981
 5 E-mail: rapeterson@locklaw.com
 6 Attorneys for Plaintiff
 7
     [Additional Counsel on Signature Page]
 8
 9
                                  UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
     RICHARD DAVID CLASSICK, JR.                Case No. 2:18-cv-02344-JAM-AC
12   Individually and on Behalf of All Others
     Similarly Situated,                        CLASS ACTION
13
                                  Plaintiff,
14
              v.                                STIPULATION AND ORDER TO
15                                              EXTEND DATES
     SCHELL & KAMPETER, INC. d/b/a              (AS MODIFIED BY THE COURT)
16   DIAMOND PET FOODS, and DIAMOND
     PET FOODS INC.,
17
18                                Defendants.

19
20
21
22
23
24
25
26
27
28
                             STIPULATION TO EXTEND DATES
 1          Plaintiff RICHARD DAVID CLASSICK, JR. and Defendant SCHELL & KAMPETER,

 2 INC. d/b/a DIAMOND PET FOODS (also improperly named as Diamond Pet Foods Inc.),
 3 collectively referred to as the “Parties,” by and through their respective counsel, hereby submit
 4 this Stipulation as follows:
 5          Whereas, due to concerns surrounding the COVID-19 pandemic and the resulting

 6 postponement of upcoming party depositions, the parties desire to further extend the fact discovery
 7 cutoff by approximately three months and to set a status conference as set forth below:
 8
 9                                    Old Date                        New Date

10   Deadline to file Motion for 07/17/2020                           10/16/2020
     Class Certification and serve
11   Plaintiff's expert disclosures
12   and reports

13   Fact discovery cut-off           08/17/2020                      11/17/2020

14   Deadline for Plaintiff to        09/01/2020                      12/01/2020
     produce experts for
15   deposition
16   Deadline to amend pleadings      Plaintiff proposed 10/01/2020 Plaintiff proposed
17                                                                  012/17/2021
                                      Defendant proposed
                                      09/30/2019                      Defendant proposed
18                                                                    09/30/2019
19   Deadline to file opposition to 10/06/2020                        01/15/2021
20   Motion for Class Certification
     and serve Defendant’s expert
21   disclosures and reports

22   Deadline for Defendants to       11/03/2020                      02/12/2021
     produce experts for
23   deposition
24
     Deadline to file reply           11/24/2020                      03/5/2021
25   regarding Motion for Class
     Certification
26
     Class Certification Hearing      12/15/2020                      04/06/21 @ 1:30 p.m.
27
28
                                              -1-
                                 STIPULATION TO EXTEND DATES
 1
 2 IT IS SO STIPULATED AND AGREED.
 3
 4   Dated: April 3, 2020             LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 5                                    Robert K. Shelquist
                                      Rebecca A. Peterson (241858)
 6
 7                                    By: s/ Rebecca A. Peterson
                                      Rebecca A. Peterson, #392663
 8                                    100 South Washington Ave., Suite 2200
 9                                    Minneapolis, MN 55401
                                      Telephone: 612-339-6900
10                                    Facsimile: 612-339-0981
                                      E-mail: rkshelquist@locklaw.com
11                                    rapeterson@locklaw.com
12
                                      LITE DEPALMA GREENBERG, LLC
13                                    Joseph DePalma
                                      Steven J. Greenfogel
14                                    Susana Cruz-Hodge
                                      570 Broad Street, Suite 1201
15                                    Newark, NJ 07102
16                                    Telephone: (973) 623-3000
                                      E-mail: jdepalma@litedepalma.com
17                                    sgreenfogel@litedepalma.com
                                      scruzhodge@litedepalma.com
18
                                      GUSTAFSON GLUEK PLLC
19                                    Daniel E. Gustafson,
20                                    Karla M. Gluek
                                      Raina C. Borrelli
21                                    Canadian Pacific Plaza
                                      120 South 6th Street, Suite 2600
22                                    Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
23                                    Facsimile: (612) 339-6622
24                                    E-mail: dgustafson@gustafsongluek.com
                                      kgluek@gustafsongluek.com
25                                    rborrelli@gustafsongluek.com

26
27
28
                                         -2-
                            STIPULATION TO EXTEND DATES
                                      ROBBINS LLP
 1                                    Kevin A. Seely
 2                                    Steven M. McKany
                                      600 B Street, Suite 1900
 3                                    San Diego, CA 92101
                                      Telephone: (619) 525-3990
 4                                    Facsimile: (619) 525-3991
                                      E-mail: kseely@robbinsllp.com
 5                                    smckany@robbinsllp.com
 6
                                      CUNEO GILBERT & LADUCA, LLP
 7                                    Charles Laduca
                                      Katherine Van Dyck
 8                                    4725 Wisconsin Avenue NW, Suite 200
                                      Washington, DC 20016
 9                                    Telephone:(202) 789-3960
10                                    Facsimile: (202) 789-1813
                                      E-mail: charles@cuneolaw.com
11                                    kvandyck@cuneolaw.com
12                                    Attorneys for Plaintiff
13
     Dated: April 3, 2020             SHOOK HARDY & BACON L.L.P.
14                                    AMIR NASSIHI (SBN 235936)

15                                    By: s/ Amir Nassihi
                                      AMIR NASSIHI
16
17                                    One Montgomery, Suite 2600
                                      San Francisco, CA 94104
18                                    Telephone: 415.544.1900
                                      Facsimile: 415.391.0281
19                                    E-mail: anassihi@shb.com
20                                    SHOOK HARDY & BACON L.L.P.
21                                    STEVEN D. SODEN (admitted pro hac vice)
                                      2555 Grand Boulevard
22                                    Kansas City, MO 64108
                                      Telephone: 816.474.6550
23                                    Facsimile: 816.421.5547
                                      E-mail: ssoden@shb.com
24
25                                    Attorneys for Defendant SCHELL &
                                      KAMPETER, INC. d/b/a DIAMOND PET
26                                    FOODS (also improperly named as Diamond Pet
                                      Foods Inc.)
27
28
                                         -3-
                            STIPULATION TO EXTEND DATES
                                    ATTESTATION OF SIGNATURE
 1
            Pursuant to Civil L.R. 131(e), the undersigned hereby attests that concurrence in the filing of
 2
     this document has been obtained from all signatories hereto
 3
 4
     Dated: April 3, 2020                  s/ Rebecca A. Peterson
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -4-
                               STIPULATION TO EXTEND DATES
 1                         ORDER (AS MODIFED BY THE COURT)

 2         The parties’ above-referenced stipulation is hereby GRANTED.

 3         IT IS SO ORDERED.

 4
     Dated: 4/3/2020                          /s/ John A. Mendez____________
 5                                            THE HON. JOHN A. MENDEZ
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -5-
                            STIPULATION TO EXTEND DATES
